179 U.S. 89 (1900)
AMERICAN SUGAR REFINING COMPANY
v.
LOUISIANA.
No. 38.
Supreme Court of United States.
Submitted October 10, 1900.
Decided November 5, 1900.
ERROR TO THE SUPREME COURT OF THE STATE OF LOUISIANA.
*91 Mr. John E. Parsons, Mr. Charles Carroll, Mr. Joseph W. Carroll and Mr. H.B. Closson for plaintiffs in error.
Mr. E. Howard McCaleb for defendants in error.
MR. JUSTICE BROWN delivered the opinion of the court.
Motion was made to dismiss this writ of error upon the ground that the case did not present a Federal question, inasmuch as the question of illegal discrimination "was not the principal matter litigated, but was put in the record for the purpose of obtaining this writ of error." As, however, the protection of the Fourteenth Amendment was invoked in the answer, and, as this defence is at least plausible upon its face, the motion to dismiss must be denied; but, the case having also been submitted upon the merits, we shall proceed to discuss the constitutional objection to the act.
It is scarcely necessary to say that the question whether the defendant were a manufacturer within the meaning of the Louisiana constitution is one dependent upon the construction of that constitution, and that the interpretation given to it by the state Supreme Court, raising as it does no question of contract, is obligatory upon this court; but as that court held the defendant liable upon the ground that it was engaged in the business of refining sugar, the further question is presented *92 whether it is denied the equal protection of the laws because of the exemption from the tax of planters grinding and refining their own sugar and molasses.
The act in question does undoubtedly discriminate in favor of a certain class of refiners, but this discrimination, if founded upon a reasonable distinction in principle, is valid. Of course, if such discrimination were purely arbitrary, oppressive or capricious, and made to depend upon differences of color, race, nativity, religious opinions, political affiliations or other considerations having no possible connection with the duties of citizens as taxpayers, such exemption would be pure favoritism, and a denial of the equal protection of the laws to the less favored classes. But from time out of mind it has been the policy of this government, not only to classify for purposes of taxation, but to exempt producers from the taxation of the methods employed by them to put their products upon the market. The right to sell is clearly an incident to the right to manufacture or produce, and it is at least a question for the legislature to determine whether anything done to prepare a product most perfectly for the needs of the market shall not be treated as an incident to its growth or production. The act is not one exempting planters who use their sugar in the manufacture of articles of a wholly different description, such as confectionery, preserves or pastry, or such as one which should exempt the farmer who devoted his corn or rye to the making of whiskey, while other manufacturers of these articles were subjected to a tax. A somewhat different question might arise in such case, since none of these articles are the natural products of the farm  such products only becoming useful by being commingled with other ingredients. Refined sugar, however, is the natural and ultimate product of the cane, and the various steps taken to perfect such product are but incident to the original growth.
With reference to the analogous right of importation, it was said by this court at an early day in Brown v. Maryland, 12 Wheat. 419, that the right to sell was an incident to the right to import foreign goods, and that a license tax upon the sale of imported goods, while still in the hands of the importer in *93 their original packages, was in conflict with that provision of the Constitution which prohibits a State from laying an impost or duty upon imports.
Congress, too, has repeatedly acted upon the principle of the Louisiana statute. Thus, after having imposed by act of August 2, 1813, a license tax upon the retailers of wines and spirits, for the purpose of providing for the expense of the war with Great Britain, it was further enacted by an act of February 8, 1815, c. 40, 3 Stat. 205, that it should not be construed "to extend to vine dressers who sell at the place where the same is made, wine of their own growth, nor shall any vine dresser for vending solely where the same is made, wine of his own growth, be compelled to take out a license as a retailer of wines." So, too, in the Internal Revenue Act of July 1, 1862, c. 119, 12 Stat. 432, a license tax was imposed (sec. 64) upon retail dealers in all goods, wares and merchandise, but with a proviso, in section 66, that the act should not be construed "to require a license for the sale of goods, wares and merchandise made or produced and sold by the manufacturer or producer at the manufactory or place where the same is made or produced; to vinters who sell, at the place where the same is made, wine of their own growth; nor to apothecaries, as to wines or spirituous liquors which they use exclusively in the preparation or making of medicines for lame, sick or diseased persons." Another paragraph of the same section (64) exempts distillers, who sell the products of their own stills, from a tax as wholesale dealers in liquors. While no question of the power of Congress is involved, these instances show that its general policy does not differ from that of the act in question, and that the discrimination is based upon reasonable grounds.
So, too, this court has had repeated occasion to sustain discriminations founded upon reasons much more obscure than this. Thus in Railroad Company v. Richmond, 96 U.S. 521, a municipal ordinance was sustained declaring that no car or vehicle of any kind "belonging to or used by the Richmond, Fredericksburg and Potomac Railroad Company shall be drawn or propelled by steam" upon a certain street, although no other company was named in the ordinance, the court held *94 that as no other corporation had the right to run locomotives in that street, no other corporation could be in a like situation, and that the ordinance, while apparently limited in its operation, was general in its effect, as it applied to all who could do what was prohibited. "All laws should be general in their operation, and all places within the same city do not necessarily require the same local regulation. While locomotives may with very great propriety be excluded from one street, or even from one part of a street, it would be unreasonable to exclude them from all." In Pembina Mining Co. v. Pennsylvania, 125 U.S. 181, it was decided that the equal protection clause did not prohibit a State from requiring, for the admission within its limits of a corporation of another State, such conditions as it chooses, though in that case it exacted a license tax from such corporations, which it did not exact from corporations of its own creation. In Missouri Railroad Co. v. Mackey, 127 U.S. 205, it was said that this clause did not forbid special legislation, "and when legislation applies to particular bodies or associations, imposing upon them additional liabilities, it is not open to the objection that it denies to them the equal protection of the laws, if all persons brought under its influence are treated alike under the same conditions." To the same effect is Walston v. Nevin, 128 U.S. 578.
The power of taxation under this provision was fully considered in Bell's Gap Railroad Co. v. Pennsylvania, 134 U.S. 232, in which it was said not to have been intended to prevent a State from changing its system of taxation in all proper and reasonable ways. It may, if it chooses, exempt certain classes of property altogether; may impose different specific taxes upon different trades or professions; may vary the rates of excise upon various products; may tax real and personal estate in a different manner; may tax visible property only and not securities; may allow or not allow deductions for indebtedness. "All such regulations, and those of like character, so long as they proceed within reasonable limits and general usage, are within the discretion of the state legislature or the people of the State in framing their constitution." See also Home *95 Insurance Company v. New York, 134 U.S. 594; St. Louis &c. Railway v. St. Paul, 173 U.S. 404.
In Pacific Express Company v. Seibert, 142 U.S. 339, a state statute defining an express company to be such as carried on the business of transportation on contracts for hire with railroad or steamboat companies, did not invidiously discriminate against the express companies defined by it, by exempting other companies carrying express matter in vehicles of their own. This case is specially pertinent to the one under consideration. See also Giozza v. Tiernan, 148 U.S. 857; Columbus Railroad v. Wright, 151 U.S. 470; Duncan v. Missouri, 152 U.S. 377; Western Union Telegraph Co. v. Indiana, 165 U.S. 304; Adams Express Co. v. Ohio State Auditor, 165 U.S. 194.
The constitution of Louisiana classifies the refiners of sugar for the purpose of taxation into those who refine the products of their own plantations, and those who engage in a general refining business, and refine sugars purchased by themselves or put in their hands by others for that purpose, imposing a tax only upon the latter class. To entitle a party to the exemption it must appear (1) that he is a farmer or a planter; (2) that he grinds the cane as well as refines the sugar and molasses; (3) that he refines his own sugar and molasses, meaning thereby the product of his own plantation. Whether he may also refine the sugar of others may be open to question; although by its express terms the act does not apply to planters who granulate syrup for other planters during the rolling season. The discrimination is obviously intended as an encouragement to agriculture, and does not deny to persons and corporations engaged in a general refining business the equal protection of the laws.
The judgment of the Supreme Court of the State of Louisiana is
Affirmed.
MR. JUSTICE HARLAN concurred in the result.
MR. JUSTICE WHITE did not participate in the decision of this case.